DETAILED ACTION
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 1-20 are considered to be allowable because the prior art of record neither anticipates nor renders obvious the limitations of the base claims 1, 9, and 16. Claim 1 includes a socket arrangement for a component package, comprising: a header to mount to a printed circuit board (PCB), the header to receive the component package; a first bus bar coupled to the header, wherein the first bus bar electrically couples to a power supply contact of the component package and to a power supply connection within a proximity of a power source located on the PCB, wherein a power output of the power source is electrically coupled to the power supply connection and is to provide power to the component package via the first bus bar; and a second bus bar coupled to the header, wherein the second bus bar electrically couples to a ground contact of the component package and a ground connection within the proximity of the power source when the header has received the component package and is mounted to the PCB, wherein the ground connection is to couple to a ground of the PCB in combination with all other elements of the base claim. Claims 2-8 are all dependent upon claim 1 and are considered to be allowable at least for the same reasons as claim 1. Claim 9 includes a computer device, comprising: a printed circuit board (PCB); a power source mounted to the PCB at a first location; a component package, the power source to supply power to the component package; and a socket arrangement that includes: a body mounted to the PCB at a second location, the second location separate from the first location, wherein the body mounts the component package to the PCB; a header coupled to the body, wherein a portion of the component package extends into the header; a first bus bar coupled to the header, wherein the first bus bar is electrically coupled to a power supply contact of the component package within the header, wherein the first bus bar is electrically coupled to a power supply connection within a proximity of the power Claims 10-15 are all dependent upon claim 9 and are considered to be allowable at least for the same reasons as claim 9. Claim 16 includes a circuit board assembly, comprising: a printed circuit board (PCB); a power source mounted to the PCB; and a socket arrangement mounted to the PCB, wherein the socket arrangement includes: a body to receive a component package; a header coupled to the body, wherein a portion of the component package is to extend into the header; a first bus bar coupled to the header, wherein the first bus bar is to electrically couple to a power supply contact of the component package within the header, wherein the first bus bar is electrically coupled to a power supply connection within a proximity of the power source; and a second bus bar coupled to the header, wherein the second bus bar is to electrically couple to a ground contact of the component package within the header, and wherein the second bus bar is electrically coupled to a ground connection within the proximity of the power source, the ground connection coupled to a ground of the PCB in combination with all other elements of the base claim. Claims 17-20 are all dependent upon claim 16 and are considered to be allowable at least for the same reasons as claim 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY MICHAEL HAUGHTON whose telephone number is (571)272-9087.  The examiner can normally be reached on M-F 9a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 571-272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANTHONY M HAUGHTON/Primary Examiner, Art Unit 2841